488 F.2d 1240
UNITED STATES of America, Plaintiff-Appellee,v.Tommy ROGERS and Rufus Lee Tyson, Defendants-Appellants.
No. 73-2199 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 19, 1973.

George W. Cameron, Jr., Montgomery, Ala., (court-appointed), for Rogers.
L. Wayne Collier, Montgomery, Ala.  (court-appointed), for Tyson.
Ira DeMent, U. S. Atty., D. Broward Segrest, Asst. U. S. Atty., Montgomery, Ala., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellants, Rogers and Tyson, were convicted of a conspiracy involving the interstate transportation of stolen automobiles in violation of 18 U.S.C. Secs. 2312 and 2313.  Additionally, Rogers was found guilty of receiving and concealing stolen automobiles in violation of 18 U. S.C. Sec. 2313.  The contentions presented by appellants on appeal1 are totally without merit and thus the judgments of conviction entered by the district court are affirmed.  See Local Rule 21.2



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 Appellant Tyson claims that the district court failed to give cautionary instructions to the jury concerning incriminating testimony delivered by a co-conspirator and that there was insufficient evidence to sustain the jury's verdict of guilt.  Appellant Rogers asserts that two forged automobile registration certificates were introduced at trial in violation of his Miranda rights, and that the trial court erred in failing to exclude the jury when it considered the voluntariness of statements given by him to government agents


2
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966